Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-12 & 18 in the reply filed on 05-27-22 is acknowledged.  The traversal is on the ground(s) that (a) restriction is required under 35 USC 121 and 372, (b) Group 1 is for eNB that sends “configuration information about data radio bearers DRBs to the UE, and when the UE needs to perform HO, it indicates UE-related information to the target eNB and Group 2 is for UE that receives configuration information about data radio DRBs transmitted by an eNB, and then based on the length of each TTI, establish the physical layer and MAC layer entities and then perform uplink transmission; in other words, Group 1 and Group 2 have the same technical characteristics and search and examination of Group 1 and Group 2 can be made without serious burden.  This is not found persuasive because of the following:
-In reply to (a), the examiner has reconsidered the restriction of claims 1-20 under 35 USC 121 and 372, and have arrived with the same groups as set forth in the previous restriction. Since the applicant already elected Group 1, thus it is assumed that the applicant would have elected Group 1 again.  Therefore, Group 1 will be examined in this office action.
-In reply to (b), it is noticed that Group 1 of claims 1-12 (subcombination eNB) & 18  (combination), directed to eNB (subcombination) and eNB+UE (combination), while Group 2 of claims 13-17 (subcombination UE) & 18  (combination), directed to UE (subcombination) and eNB+UE (combination).  In other words, the subcombination UE does not require “to transmit a notification to a target eNB when the UE needs to be handover” as recited in the subcombination eNB with the target eNB.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-27-22.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12-02-20, 12-11-20, 01-04-21 & 05-24-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-12 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2013/0028207 A1) in view of Lee (US 2018/0124829 A1) and Feng (VN 10027552 B).

Regarding Claim 1. 
An apparatus for configuring transmission time interval (TTI), applicable to an eNB {Okubo (US 2013/0028207 A1): Source eNB-Fig.1}, the apparatus comprising: 
a memory {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof} that stores a plurality of instructions; 
a processor {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof} that couples to the memory and is configured to execute the instructions to: 
transmit to a user equipment (UE) configuration information about data radio bearers (DRBs), the configuration information about DRBs indicating TTI length to which each DRB configured by the eNB for the UE is applicable, wherein the DRBs are configured by radio resource control (RRC) {Okubo: S4-Fig.1 wherein “The Source Base Station eNB transmits a Handover command (RRC Connection Reconfiguration) to the user apparatus UE, ¶0086}, and 
notify a target eNB of the TTI length to which each DRB of the UE is applicable when the UE needs to be handed over {Okubo: S5-Fig.1 wherein “The Source Base Station eNB reports status information of the user apparatus UE that performs handover to the Target Base Station eNB, ¶0087}.
Okubo does not explicitly disclose (1) the configuration information about DRBs indicating TTI length to which each DRB configured by the eNB for the UE is applicable, and (2) the source eNB notifying a target eNB of the TTI length to which each DRB of the UE is applicable when the UE needs to be handed over.
However, in the same field of endeavor, Lee (US 2018/0124829 A1) discloses the configuration information about DRBs indicating TTI length to which each DRB configured by the eNB for the UE is applicable {Lee: ¶0077 & s250-Fig.7 wherein the eNB indicates to the UE about at least one of the followings via RRC connection reconfiguration, see also ¶0070, ¶0074-¶0080}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Lee’s teaching to Okubo’s system with the motivation being to “reduce latency, e.g. reduced transmission time (TTI) and processing time, contention based physical uplink shared channel (CB-PUSCH) transmission”{Lee: ¶0006} and to efficiently configure “RACH in short TTI and/or CB-PUSCH/CB-SR transmission”{Lee: ¶0010}.
Also, in the same field of endeavor, Feng (VN 10027552 B) discloses the Source eNB notifying the TTI length to which the UE is applicable when the UE needs to be handover {Feng: Step 309-Fig.5 wherein The base station (e.g. Source eNB) feeds back to the RNC (e.g. target eNB) the currently used TTI}, corresponding to (2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Feng’s teaching to Okubo’s system with the motivation being to  reduce “the time delay of the TTI switching, thereby avoiding the data loss or call drop”{Feng: Abstract}, “to obtain better coverage”, and “to obtain a higher peak rate”{Feng: page 2, 2nd¶}.

Regarding Claim 2. The apparatus according to claim 1, wherein the processor is further configured to schedule one or more uplink grants of the UE, each uplink grant of the one or more uplink grants corresponding to a TTI length different from another TTI length of another uplink grant {Lee: ¶0051 wherein (3) Transmission time interval (TTI): The transmission of a request, grant, or data is done in subframe chunks with a fixed duration (1 ms), which is the source of a delay per packet exchange between the UE and the eNB; see also ¶0068, 0077, ¶0083 & ¶0087}.

Regarding claim 3. With the same reasons as set forth in The apparatus according to claim 2, wherein, the TTI lengths to which the uplink grants correspond are indicated by fields in downlink control information scheduling the uplink grants {Okubo: ¶0010 wherein The downlink scheduling information includes, for example, information regarding a downlink shared channel. Specifically, the downlink scheduling information may include downlink resource block allocation information, identification information of user apparatuses (UE-ID), the number of streams, information regarding precoding vectors, data sizes, modulation schemes, information regarding a hybrid automatic repeat request (HARQ), and the like, and ¶0011 wherein The uplink scheduling grant includes, for example, information regarding an uplink shared channel. Specifically, the uplink scheduling grant includes uplink resource block allocation information, identification information of a user apparatus (UE-ID), data sizes, modulation schemes, uplink transmission power information, information regarding a demodulation reference signal used in uplink MIMO, and the like}. 

Regarding Claim 4. The apparatus according to claim 2, wherein, there is a corresponding relationship between the TTI length to which the uplink grant corresponds and a downlink control channel scheduling the uplink grant  {Lee: ¶0051 wherein (3) Transmission time interval (TTI): The transmission of a request, grant, or data is done in subframe chunks with a fixed duration (1 ms), which is the source of a delay per packet exchange between the UE and the eNB; see also ¶0068, 0077, ¶0083 & ¶0087, and Figs. 1, 3-4, 6-11 & ¶0065-¶0101}.

Regarding Claim 5. The apparatus according to claim 4, wherein, the corresponding relationship between the TTI length to which the uplink grant corresponds and the downlink control channel scheduling the uplink grant is a predefined relationship or is determined by the eNB {Lee: ¶0051 wherein (3) Transmission time interval (TTI): The transmission of a request, grant, or data is done in subframe chunks with a fixed duration (1 ms), which is the source of a delay per packet exchange between the UE and the eNB; see also ¶0068, 0077, ¶0083 & ¶0087 and Figs. 1, 3-4, 6-11 & ¶0065-¶0101}.

Regarding Claim 6. The apparatus according to claim 2, wherein, there is a corresponding relationship between the TTI length to which the uplink grant corresponds and a serving cell of the UE to which the uplink grant corresponds {Lee: ¶0051 wherein (3) Transmission time interval (TTI): The transmission of a request, grant, or data is done in subframe chunks with a fixed duration (1 ms), which is the source of a delay per packet exchange between the UE and the eNB; see also ¶0068, 0077, ¶0083 & ¶0087 and Figs. 1, 3-4, 6-11 & ¶0065-¶0101}.

Regarding Claim 7. The apparatus according to claim 6, wherein, the corresponding relationship between the TTI length to which the uplink grant corresponds and the serving cell of the UE to which the uplink grant corresponds is determined by the eNB  {Lee: ¶0051 wherein (3) Transmission time interval (TTI): The transmission of a request, grant, or data is done in subframe chunks with a fixed duration (1 ms), which is the source of a delay per packet exchange between the UE and the eNB; see also ¶0068, 0077, ¶0083 & ¶0087 and Figs. 1, 3-4, 6-11 & ¶0065-¶0101}.

Regarding claim 8. With the same reasons as set forth in claim 3, The apparatus according to claim 2, wherein multiple uplink grants are scheduled by one or more downlink control information (Chen: grant from eNB) {Okubo: ¶0010 wherein The downlink scheduling information includes, for example, information regarding a downlink shared channel. Specifically, the downlink scheduling information may include downlink resource block allocation information, identification information of user apparatuses (UE-ID), the number of streams, information regarding precoding vectors, data sizes, modulation schemes, information regarding a hybrid automatic repeat request (HARQ), and the like, and ¶0011 wherein The uplink scheduling grant includes, for example, information regarding an uplink shared channel. Specifically, the uplink scheduling grant includes uplink resource block allocation information, identification information of a user apparatus (UE-ID), data sizes, modulation schemes, uplink transmission power information, information regarding a demodulation reference signal used in uplink MIMO, and the like}.

Regarding Claim 11. The apparatus according to claim 1, wherein the DRBs to which the TTI length corresponds provide data for the UE to generate a media access control protocol data unit (MAC PDU) {Lee: Figs.3-4, 7 & 9 and ¶0032-¶0037, e.g. ¶0037 wherein the RLC and MAC layers (terminated in the eNB on the network side) may perform the same functions for the control plane. The RRC layer (terminated in the eNB on the network side) may perform functions such as broadcasting, paging, RRC connection management, RB control, mobility functions, and UE measurement reporting and controlling}.

Regarding Claim 12. The apparatus according to claim 1, wherein the DRBs to which the TTI length of the uplink grant corresponds provide data for media access control (MAC) layer of the UE to generate a media access control protocol data unit (MAC PDU) for the uplink grant {Lee: Figs.3-4, 7 & 9 and ¶0032-¶0037, e.g. ¶0037 wherein the RLC and MAC layers (terminated in the eNB on the network side) may perform the same functions for the control plane. The RRC layer (terminated in the eNB on the network side) may perform functions such as broadcasting, paging, RRC connection management, RB control, mobility functions, and UE measurement reporting and controlling}.

Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claim 1, and further as following:
A communications system, comprising an eNB and a UE, 
the eNB {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof; Lee: eNB 800-Fig.11; Feng: base station-Fig.9} comprising: 
a memory {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof; Lee: memory 820-Fig.11; Feng: memory 707-Fig.9} that stores a plurality of first instructions; and 
a processor {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof; Lee: processor 810-Fig.11 & ¶0100-¶0101; Feng: processor 705-Fig.9} that couples to the memory and is configured to execute the first instructions to: 
transmit to the UE configuration information about data radio bearers (DRBs), the configuration information about DRBs indicating TTI length to which each DRB configured by the eNB for the UE is applicable, the DRBs being configured by radio resource control (RRC); and 
notify a target eNB of the TTI length to which each DRB of the UE is applicable when the UE needs to be handed over, 
the UE {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof; Lee: UE 900-Fig.11; Feng: UE-Fig.7} comprising: 
a memory {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof; Lee: memory 920-Fig.11; Feng: memory 502-Fig.7} that stores a plurality of second instructions; and 
a processor {Okubo: not shown, ¶0140 wherein the apparatus in the present invention may be implemented in hardware, software, or a combination thereof; Lee: processor 910-Fig.11 & ¶0100-¶0101; Feng: processor 501-Fig.7} that couples to the memory and is configured to execute the second instructions to: 
receive the configuration information about DRBs transmitted by the eNB; establish a data processing entity of MAC layer and an uplink shared channel corresponding to each TTI length {Lee: Figs. 3-4, 7 & 9 and ¶0032-¶0037 & ¶0071-¶0080, ¶0086-¶0095, e.g. step s250-Fig.7 wherein the eNB indicates to the UE about at least one of the followings via RRC connection reconfiguration (e.g. ¶0075-¶0079)}; and 
transmit data using the established data processing entity of MAC layer and the uplink shared channel corresponding to each TTI length according to received uplink grant {Lee: Figs.3-4, 7 & 9 and ¶0032-¶0037 & ¶0071-¶0080, ¶0086-¶0095, e.g. step 260-Fig.7 wherein UE transmits RACH according  to the configuration received from eNB, emphasis added, ¶0080}.








Claim(s) 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2013/0028207 A1) in view of Lee (US 2018/0124829 A1) and Feng (VN 10027552 B), as applied to claim 1 as above, and further in view of Chen (US 2016/0095137 A1).

Regarding claim 9. With the same reasons as set forth in claim 3, The apparatus according to claim 2, Okubo does not explicitly disclose wherein transmission of uplink data to which each uplink grant corresponds occurs at an m-th TTI starting from the TTI scheduling the uplink grant, the length of the TTI being the TTI length to which the uplink grant corresponds, and m being a predetermined value.
However, in the same field of endeavor, Chen (US 2016/0095137 A1) discloses wherein transmission of uplink data to which each uplink grant corresponds occurs at an m-th TTI starting from the TTI scheduling the uplink grant, the length of the TTI being the TTI length to which the uplink grant corresponds, and m being a predetermined value {Chen: Abstract, ¶0005, ¶0008, ¶0013-¶0015, ¶0052, ¶0066, ¶0088, ¶0092, ¶0108-¶0109, ¶0111 & ¶0114 and Figs.13-18, e.g. ¶0108 wherein FIG. 14 illustrates an example method 1400 for scheduling uplink communications (e.g., by an eNB 1204) for one or more UEs based on a TTI having a duration that is less than that of an underlying legacy communication technology (e.g., less than a subframe in LTE); an uplink resource grant for a UE to schedule uplink communications for the UE based on a TTI comprising one or more symbols, a slot, etc. which are a subset of a plurality of symbols in a subframe; the uplink resource grant for ULL communications based on a TTI having a duration of, for instance, one symbol, or two or more symbols, or one slot, etc; the uplink resource grant to include one or more RB groups within a TTI allocated for control or data transmissions on one or more uplink channels; and the uplink resource grant to include a plurality of RB groups that are similar in size based on an amount of a system bandwidth that is available to be granted to the UE 1202 over the TTI }.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Chen’s teaching to Okubo’s system with the motivation being to provide “bandwidth increases, lower latency in communications” for UE {Chen: ¶0006}.

Regarding claim 10. With the same reasons as set forth in The apparatus according to claim 9, wherein transmission of uplink data to which uplink grants scheduled at different TTIs correspond temporally overlaps or not {Chen: Abstract, ¶0005, ¶0008, ¶0013-¶0014, ¶0052, ¶0066, ¶0088, ¶0092, ¶0102-wherein one or more uplink resource grants received from the eNB 1204 may result in communications (e.g., ULL communications) and other communications (e.g., LTE communications) being scheduled in similar resources (e.g., where the TTIs overlap), which is referred to herein as a collision or colliding resources; ¶0108-¶0109, ¶0111 & ¶0114-wherein scheduling component 602 may communicate the second uplink resource grant to the UE 1202 or the one or more other UEs in one or more downlink signals 1209 transmitted by transceiver 1206 and/or may receive additional uplink communications in one or more uplink signals 1208 transmitted by the UE 1202, e.g., other communications of an underlying legacy communication technology, such as LTE, from the UE 1202 or the one or more other UEs during the second TTI, which may overlap with the TTI over which the uplink communications are received at Block 1406; and Figs.13-18}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelletier (US 20100098011 A1) discloses a method and mobile terminal for providing uplink scheduling information to a scheduler in a wireless telecommunication system. When a logical channel having data available to transmit triggers a buffer status report, the mobile terminal determines whether a priority level associated with the logical channel exceeds a predefined threshold. If so, the mobile terminal performs a scheduling request procedure with the scheduler. If not, the mobile terminal delays the scheduling request procedure until a predefined timing event has occurred. The predefined timing event may be at least one of expiration of a timer, a radio bearer associated with the logical channel becoming active, and if the scheduling request procedure is being performed using a contention-based random access, contention resolution succeeding for the mobile terminal {Figs.3-4, 6-7}.

Andersen (US 20170251492 A1) discloses a node (100, 200) of a cellular network controls sending of first uplink grants to a communication device (10). The first uplink grants indicate first uplink radio resources allocated to the communication device (10) and are sent in response to receiving scheduling requests from the communication device (10). Further, the node (100, 200) controls sending of second uplink grants to the communication device (10). The second uplink grants indicate second uplink radio resources allocated to the communication device (10) and are sent according to a configured periodicity. Depending on a periodicity of opportunities for transmission of the scheduling requests by the communication device (10) and the configured periodicity of sending the second uplink grants, the node (100, 200) controls an alignment of the sending of the second uplink grants with respect to the opportunities for transmission of the scheduling requests {Figs.1, 3, 7}.

Maheshwari (US 20090286541 A1) discloses an efficient use of downlink (DL) air-interface bandwidth during handoff of user equipment from a source cell to a target. In conjunction with a handoff message to ensure receipt, expedited status exchanges are provided so that initial communications do not require a subsequent retransmission of duplicate data. A method for transmitting a dedicated Random Access Channel (RACH) preamble and cell information, receiving a RACH from the user equipment to start communication, and transmitting a handover message and a radio link control (RLC) status message or an UL grant in response to receiving the RACH is provided. Also, a method for receiving a handover message and target cell information from a source cell to start handover negotiations, initiating communication with target cell using the target cell information, receiving a handover message and (RLC) status message, and using the received information to approximate status reporting is provided {Figs.1-8 &10}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



                                                                                                                                                                                          /PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464